UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6151



TREVOR JACKSON,

                                               Petitioner - Appellant,

          versus


A. D. ROBINSON, Warden,

                                                Respondent - Appellee.



                               No. 05-6425



TREVOR JACKSON,

                                               Petitioner - Appellant,

          versus


A. D. ROBINSON, Warden,

                                                Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior,
District Judge. (CA-04-1322)


Submitted:   August 25, 2005                 Decided:   August 31, 2005


Dismissed by unpublished per curiam opinion.
Before TRAXLER and SHEDD, Circuit Judges. and HAMILTON, Senior
Circuit Judge.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

             In these consolidated cases, Trevor Jackson, a state

prisoner, seeks to appeal the district court’s order and order for

reconsideration accepting the recommendation of the magistrate

judge and denying relief on his 28 U.S.C. § 2254 (2000) petition on

the ground that it is untimely.        These orders are not appealable

unless   a   circuit   justice   or   judge    issues   a   certificate    of

appealability.    28 U.S.C. § 2253(c)(1); see Reid v. Angelone, 369

F.3d 363, 368-69, 374 n.7 (4th Cir. 2004).                 A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional    claims   is    debatable    and   that    any   dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).         We have independently reviewed the

record and conclude that Jackson has shown no error in the district

court’s procedural ruling.       Accordingly, we deny a certificate of

appealability and dismiss the appeals.              We dispense with oral

argument, because the facts and legal contentions are adequately




                                   - 3 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 4 -